Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed on July 27, 2022.
Claims 1-12 are pending in this action. 

Allowable Subject Matter
Claims 1-12 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The applicant discloses an interactive control method/device executed during instant video communication between a user and one or more other users. The prior art of record fails to teach or fairly suggest the claimed combinations of features. The applicant’s arguments regarding rejection under non-statutory double patenting is persuasive and therefore withdrawn. The prior art of record fails to teach or fairly suggest in combinations with other limitations particularly, “determining whether the user behavior data comprises preset trigger information; when it is determined that the user behavior data comprises the preset trigger information, further determining whether the user behavior data comprises a preset gesture action; and when it is determined that the user behavior data comprises the preset gesture action, determining an operation instruction corresponding to the preset gesture action in a preset operation instruction set, and performing an event corresponding to the operation instruction”. A search has been conducted however no new reference has been found, therefore claims are allowed over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abul K. Azad whose telephone number is (571) 272-7599. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta, can be reached at (571) 272-7453.
Any response to this action should be mailed to:
Commissioner for Patents 
P.O. Box 1450
Alexandria, VA 22313-1450
Or faxed to: (571) 273-8300.
Hand-delivered responses should be brought to 401 Dulany Street, Alexandria, VA-22314 (Customer Service Window).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
					
September 10, 2022								
	
/ABUL K AZAD/Primary Examiner, Art Unit 2656